Citation Nr: 0904118	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-36 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1952 to August 1954, followed by subsequent 
periods of inactive duty for training with the United States 
Army Reserve, as well as a period of active duty for training 
from March 1986 to September 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
perfected an appeal of that decision in November 2006.  He 
subsequently requested a personal hearing with a decision 
review officer (DRO).  The DRO conducted a hearing with the 
veteran at the RO in November 2007 and continued the denial 
of the claim in the January 2008 supplemental statement of 
the case (SSOC).

In January 2009, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).

Issue not on appeal

In a June 2008 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent disability rating, therefor, effective 
February 19, 2008.  To the Board's knowledge, the veteran has 
not disagreed with the disability rating or effective date 
assigned and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




FINDING OF FACT

The competent medical evidence does not support a finding 
that a relationship exists between the veteran's currently 
diagnosed bilateral ear hearing loss and his military 
service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated August 8, 2005 which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  The letter also indicated that service connection 
was available on a presumptive basis for certain chronic 
disabilities which develop within a specified period of time 
after discharge.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter as well as in additional letters from the 
RO dated June 13, 2005 and October 18, 2005, all of which 
advised him that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed in the letters 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  The October 2005 letter specifically indicated 
that records from Dr. D.Z. had been requested on his behalf.  
The VCAA letters also informed the veteran that for records 
he wished for VA to obtain on his behalf he must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  

The veteran was specifically notified to describe or submit 
any additional evidence which he thought would support his 
claim.  "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  See the June 13, 2005 
letter at page 1, the August 8, 2005 letter at page 2 and the 
October 18, 2005 letter at page 1.  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date in a letter 
from the RO dated September 22, 2006.  In any event, because 
as discussed below the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

As for the timing of the Dingess notice, after receipt of the 
September 2006 letter the veteran was afforded an opportunity 
to respond before the SSOC was issued in January 2008.  
Moreover, neither the veteran nor his representative has 
pointed to any prejudice or due process concerns arising out 
of the timing of the Dingess notice.  Therefore, the 
essential fairness of the adjudication was not affected, and 
the Board accordingly finds that there is no prejudice to the 
veteran in the timing of Dingess notice.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  
Additionally, the veteran was afforded a VA audiological 
examination in December 2007.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
testified before a DRO in November 2007, and has declined the 
option of a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. 
See Hensley, supra.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran contends that his current hearing loss is a 
result of acoustic trauma incurred during combat  in Korea.  
See the November 2007 DRO hearing transcript, pages 1-2 ; see 
also the veteran's November 11, 2007 statement and the March 
20, 2006 notice of disagreement.  He does not contend that 
his hearing loss was incurred during his subsequent Reserve 
service.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
bilateral hearing loss, as is evidenced by VA audiology 
consult reports and the December 2007 VA examination report.  
Hickson element (1) is therefore satisfied. 



Concerning Hickson element (2), in-service incurrence of 
disease or injury, 
The Board will separately discuss disease and injury.

With respect to in-service disease, there is no indication of 
hearing loss in service
Bilateral hearing loss as defined under 38 C.F.R. § 3.385 was 
not present in the left ear until February 1980 and the right 
ear until January 1984, almost 30 years after service and 
well beyond the period for presumptive service connection for 
sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309 
(2008).

With respect to in-service injury, receipt of the Combat 
Infantryman Badge is indicated on the veteran's DD Form 214.  
The provisions of 38 U.S.C.A. § 1154(b), discussed above, are 
accordingly applicable.   Hickson element (2) is met to the 
extent that acoustic trauma associated with combat is 
assumed.

With respect to crucial Hickson element (3), medical nexus, 
the record contains the December 2007 VA medical examination 
report, in which the examiner highlighted that the veteran 
"had normal hearing tests until 1972 and that is 18 years 
after he got out of the military.  It is highly unlikely that 
hearing loss that was caused or aggravated by military noise 
exposure would not show up for 18 years.  So it is this 
audiologist's opinion that is it [sic] less likely than not 
that this hearing loss was caused by military noise 
exposure."   

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the veteran and reviewed his VA claims folder.  In 
addition, the examiner gave a rationale for her opinion: 
there was no evidence of hearing loss for decades after the 
veteran's combat service.  Moreover, the opinion appears to 
be congruent with the veteran's medical history, which was 
pertinently negative for hearing problems for decades after 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a medical statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current hearing loss is related to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability, or in the representative's 
case how medical professionals should weigh medical evidence 
in rendering opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements of the veteran and his 
representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. 
1154(b) only provide an evidentiary presumption concerning 
events in service; they do not provide a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  
See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as 
Libertine, Gregory and Kessel, all supra.  

The veteran appears to contend that his hearing loss began in 
service and continued thereafter.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Specifically, his 
active duty service medical records are pertinently negative, 
and there is no competent medical evidence which demonstrates 
that the veteran was diagnosed with or treated for bilateral 
hearing loss until decades after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
bilateral hearing loss fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


